            Case 4:19-cr-20070-MFL ECF No. 12, PageID.33 Filed 06/14/21 Page 1 of 1
MIE 3                            Order of the Court to Dismiss Recall Warrant
Revised 07/12
                                   UNITED STATES DISTRICT COURT
                                                 for the
                                       Eastern District of Michigan


UNITED STATES OF AMERICA

                v.

MCGOWAN, Adrain O.                                                   Crim. No.: 19-CR-20070-01

On 09/05/2019 the Court authorized a petition and warrant for supervised release violation charge(s).
         The probation department is recommending that the violation petition be dismissed, and the
         warrant be recalled. MCGOWAN passed away on April 22, 2021, prior to his violation hearing
         scheduled for July 8, 2021. As such, the probation department is requesting that supervision be
         terminated prior to the original termination date of November 8, 2021, bringing a resolution to
         this case.


Reviewed and Approved:                                         Respectfully submitted,


s/Marc Calandra                                                s/Warren L. Henson
Supervising United States Probation Officer                    Senior United States Probation Officer


                                           ORDER OF THE COURT

                Pursuant to the above, it is ordered that the pending violation matter be resolved and
                supervision in this case be terminated.

                      Dated this 14th Day of June, 2021.



                                                               s/Matthew F. Leitman
                                                               Matthew F. Leitman
                                                               United States District Court Judge

cc: U.S. Marshal
